               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

MIDDENDORF SPORTS, a Maryland
Sole Proprietorship,
                                                          8:17-CV-11
                  Plaintiff,

vs.                                                        ORDER

TOP RANK, INC., a Nevada
corporation, and TERENCE
CRAWFORD, an individual,

                  Defendants.


      IT IS ORDERED:


      1.   Defendant Top Rank, Inc.'s Consent Motion for Partial
           Release of Security (filing 168) is granted.


      2.   The Clerk of the Court shall release to Top Rank the sum of
           $119,766.69, pursuant to NECivR 67.1.


      Dated this 16th day of September, 2019.


                                          BY THE COURT:


                                          John M. Gerrard
                                          Chief United States District Judge
